Case 3:21-cr-00016-GMG-RWT Document 1 Filed 03/17/21 Page 1 of 2 PageID #: 1

                                                                                               F~LED
                                                                                              MAR 1 7 2021
                         UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF WEST VIRGINIA                        U.S. DISTRICT COURT-WVND
                                                                                     MARTINSBURG, WV 25401


   UNITED STATES OF AMERICA,


                                                        Criminal No.        3:21-CR-
   TIMOTHY MARK SIRK,
                                                        Violation:          18 U.S.C.   §   1343
         Defendant.




                                           INFORMATION

        The United States Attorney charges that:

                                             COUNT ONE

                                              (Wire Fraud)

        1.     From on or about December 1, 2016 to on or about June 1, 2018, in Mineral County, in

the Northern District of West Virginia, and elsewhere, the defendant, TIMOTHY MARK SIRK,

devised and intended to devise a scheme to defraud Attorney Finance Corp. and to obtain money and

property by means of materially false and fraudulent pretenses, representations and promises.

        2.     As part of the scheme, TIMOTHY MARK SIRK, a court-appointed attorney in

Mineral County, West Virginia and elsewhere, submitted at least thirty-three fraudulent pay vouchers

to the Attorney Finance Corp. for his alleged public defender legal services.

        3.     It was further a part of the scheme that TIMOTHY MARK SIRK would forge the

signature of the Circuit Court Judge when submitting fraudulent pay vouchers to Attorney Finance

Corp.

        4.     The Attorney Finance Corp. would provide a monetary advance of the pay vouchers to

TIMOTHY MARK SIRK.
Case 3:21-cr-00016-GMG-RWT Document 1 Filed 03/17/21 Page 2 of 2 PageID #: 2




       5.      Attorney Finance Corp. would send payments to TIMOTHY MARK SIRK via

automated clearing house transfers to his bank accounts.

       6.      As a result of his scheme, TIMOTHY MARK SIRK fraudulently obtained at least

$26,152.68 from Attorney Finance Corp.

        7.     On or about March 21, 2017, in the Northern District of West Virginia and elsewhere,

the defendant, TIMOTHY MARK SIRK, for the purpose of executing a scheme and artifice to

defraud, knowingly transmitted and caused to be transmitted by means of wire communications in

interstate commerce, an interstate wire fund transfer from the Attorney Finance Corp., a corporation

headquartered in Huntington, West Virginia, to TIMOTHY MARK SIRK’s bank account at M&T

Bank, a financial institution headquartered in Buffalo, New York.

       All in violation of Title 18, United States Code, Section 1343.




                                                              RAN LPH J. BERNARD
                                                              Acting United States Attorney

                                                              Lara K. Omps-Botteicher
                                                              Assistant United States Attorney
